COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


GIANT FOOD, LLC AND
 AHOLD USA, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 1006-10-4                                          PER CURIAM
                                                                  SEPTEMBER 21, 2010
JOSEPH MARK CASAMENTO


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lynn McHale Fitzpatrick; Franklin & Prokopik, P.C., on brief), for
                 appellants.

                 (Andrew S. Kasmer, on brief), for appellee.


       Giant Food, LLC and Ahold USA, Inc. appeal a decision of the Workers’ Compensation

Commission finding (1) it failed to prove Joseph Mark Casamento (claimant) was released to full

duty work on July 16, 2008; and (2) claimant’s current disability is attributable to his workplace

accident and not a 2008 motorcycle accident. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Casamento v. Giant Food, LLC #798,

VWC File No. 229-55-94 (Apr. 13, 2010). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.